UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6437


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ANTONIO NIEVES, a/k/a Antonio Perez,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:03-cr-00042-CCE-1)


Submitted:   June 23, 2016                  Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Antonio Nieves, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jose     Antonio    Nieves     appeals   the   district     court’s    order

denying Nieves’ motion to reconsider the court’s prior order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      As     the   district   court   was   without     authority      to

reconsider    its    ruling    on   Nieves’   § 3582(c)(2)     motion,     United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), we

affirm the district court’s order denying relief on his motion

for reconsideration.         We dispense with oral argument because the

facts   and   legal     contentions     are   adequately   presented       in   the

materials     before    this   court    and   argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                         2